Reasons for Allowance
Claims 1-5, 7-13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a use of a hydraulic cylinder comprising a piston having hydraulic fluid on one side and air on the other side of the piston, a hydraulic pump applying a hydraulic pressure, an air tank applying the pneumatic pressure on the air, wherein the hydraulic pump is controlled to provide the hydraulic pressure when the surfaces on in the open position based on an indication of air pressure in the air tank being less than a predetermined pressure; in combination with the limitations set forth in claim 1 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Hippe (US 2014/0328695 A1) teaches a similar hydraulic power tool comprising a rivet squeezer 12, a hydraulic cylinder 18 including a piston 52, a hydraulic pump 14, an air tank 280,294, wherein the hydraulic fluid is on one side of the piston and air is on the other side of the piston.   Although the prior art of record teaches a similar hydraulic power tool, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the hydraulic power tool of Hippe to use the hydraulic pump being controlled to provide the hydraulic pressure when the surfaces on in the open position based on an indication of air pressure in the air tank being less than a predetermined pressure; in combination with the limitations set forth in claim 1 of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim 1.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723